Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CPR 1.114, including the fee set forth in 37 CPR l.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CPR 1.114, and the fee set forth in 37 CPR 1.17 (e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR l.114.  Applicant's submission filed on May 10, 2022 has been entered.
Status of Claims
	Claims 2, 3, 5-13, 15-20 were previously presented.  Claims 1, 4, 14 and 21 are currently amended.  Claims 1-21 are pending and have been fully considered.  Claims 1-13 and 16-21 are drawn to an apparatus.  Claims 14 and 15 are directed to a method.
Status of Previous Objections / Rejections
The previous 35 USC §112 and 103 rejections are withdrawn in view of Applicant’s remarks and a careful re-examination of the pertinent claims.
Response to Amendment
In their reply dated May 10, 2022, Applicant made certain claim amendments to address one or more objections, rejections, statements and claim interpretations of the prior Office action (OA), to clarify the claim language and to potentially advance prosecution.
Allowable Subject Matter
Claims 1-21 are allowed.  Claims 1, 14 and 21 are independent.  Claim 1 is exemplary and is as follows:  
Claim 1:  An apparatus for processing a slurry containing organic components, having a water content of at least 50 wt%, comprising: 
	a high pressure zone and a high pressure pump to pressurize water in the slurry to supercritical conditions in the high pressure zone;
	wherein the high pressure zone includes
a heat exchanger configured to heat the slurry and 
a reactor comprising one or more pipes and configured to receive the heated slurry and convert at least a part of the organic components in the slurry to a gaseous product, 
wherein at least one transport screw has an open center and is accommodated in the one or more pipes of the reactor, and 
wherein the open center of the at least one transport screw provides an unobstructed path for the slurry or at least the water in the slurry to flow through the respective pipe.
The following is an examiner’s statement of reasons for allowance:  
With respect to the claims, after the current claim amendments and a reconsideration of the application, it appears that the identified structures in claims 1 and 21 and the manipulative steps in claim 14 properly distinguish over the closest prior art (or combination of prior art) of record.  Moreover, no newly found prior art, or reasonable combination of prior art, teaches or fairly suggests an apparatus for and a method of processing a slurry containing organic components with a structure or with manipulative steps substantially as claimed.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication.  Nonetheless, all substantive communications will be made of record in Applicant’s file.  
To facilitate the Internet communication authorization process, Applicant may file an appropriate letter, or may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any substantive e-mail communication.  Since one may use an electronic signature with this particular form, Applicant is encouraged to file this form via the Office’s system for electronic filing of patent correspondence (i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  Examiner can also provide a one-time oral authorization, but this will only apply to video conferencing.  It is improper to request Internet Authorization via e-mail.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form available at http://www.uspto.gov/interviewpractice, or Applicant may call Examiner, if preferable.  Applicant can access a general list of patent application forms at either https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012  (applications filed on or after September 16, 2012) or https://www.uspto.gov/patent/forms/forms  (applications filed before September 16, 2012). 
If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAYDEN BREWSTER/